SCHWARTZ, Chief Judge.
The summary judgment entered below is affirmed on the principle that a landowner is under no duty to keep an abutting sidewalk free of accumulated leaves, sap, algae or any other natural obstruction. Strong v. Richfield Agency, Inc., 460 N.W.2d 106 (Minn.App.1990); Restatement (Second) of Torts § 349 (1965); see Sullivan v. Silver Palm Properties, Inc., 558 So.2d 409 (Fla.1990); Gallo v. Heller, 512 So.2d 215 (Fla. 3d DCA 1987); Richmond v. General Engineering Enters., 454 So.2d 16 (Fla. 3d DCA 1984); Ponte v. DaSilva, 388 Mass. 1008, 446 N.E.2d 77 (1983).